In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                     No. 07-19-00229-CR
                                 ________________________


                             ROHIT POLAVARAPU, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE


                    On Appeal from the County Criminal Court Number Nine
                                      Tarrant County, Texas
                   Trial Court No. 1573689; Honorable Brent A. Carr, Presiding


                                          August 2, 2019

                              ABATEMENT AND REMAND
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant Rohit Polavarapu appeals his conviction for driving while intoxicated.1

The trial court sentenced Appellant to ninety days confinement in Tarrant County Jail;

however, it suspended the sentence in favor of community supervision for eighteen

months. Appellant gave timely notice of appeal. The appellate record is due September


      1   TEX. PENAL CODE ANN. § 49.04 (West Supp. 2018).
4, 2019. Now pending before the court is the Motion to Withdraw as Attorney of Record

filed by Appellant’s retained counsel, Mr. Abe Factor. In the motion, counsel states that

there is a conflict of interest between Appellant and counsel.           Pursuant to Rule of

Appellate Procedure 6.5, counsel’s motion to withdraw is granted and he is relieved as

Appellant’s attorney of record.


       Because Appellant may be indigent and entitled to appointed counsel, we abate

the appeal and remand the cause to the trial court for further proceedings. See TEX. CODE

CRIM. PROC. ANN. art. 1.051(d)(1) (West Supp. 2018). Upon remand, the trial court shall

utilize whatever means it finds necessary to determine the following:


       (1)    whether Appellant still desires to prosecute the appeal;

       (2)    whether Appellant is indigent and entitled to the appointment of
              appellate counsel; and

       (3)    whether Appellant is entitled to have the clerk’s record and reporter’s
              record furnished without charge.

       Should it be determined that Appellant wants to continue the appeal, is indigent,

and entitled to appointed counsel, the name, address, email address, telephone number,

and State Bar of Texas identification number of newly-appointed counsel shall be

provided to the clerk of this court. The trial court shall execute findings of fact, conclusions

of law, and any necessary orders addressing the foregoing subjects. The trial court shall

also cause to be developed (1) a clerk’s record containing the findings of fact, conclusions

of law, and any necessary orders and (2) a reporter’s record transcribing the evidence

and argument presented at any hearing held. The trial court shall cause the supplemental

record to be filed with the clerk of this court on or before August 30, 2019.



                                               2
      It is so ordered.

                              Per Curiam

Do not publish.




                          3